                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

 In Re:                                )
                                       )
 THOMAS HICKEY,                        )   Case No. 19-05061-TOM-13
                                       )
       Debtor.                         )
 ______________________________________________________________________________

                               MEMORANDUM OPINION AND ORDER

          This case came before the Court on March 5, 2020, for a hearing on confirmation of the

 Debtor’s proposed Chapter 13 plan and the Objection to Confirmation and Motion to Dismiss filed

 by the Chapter 13 Trustee. Appearing before the Court were Chad Cotant, attorney for Thomas

 Hickey (the “Debtor”), and Brad Caraway, Chapter 13 Trustee. This Court has jurisdiction

 pursuant to 28 U.S.C. §§ 1334(b), 151, and 157(a) and the District Court’s General Order of

 Reference Dated July 16, 1984, as Amended July 17, 1984. 1 This is a core proceeding arising

 under Title 11 of the United States Code as defined in 28 U.S.C. § 157(b)(2)(L). 2 This Court has

 considered the pleadings, the arguments of counsel, and the law, and finds and concludes as

 follows: 3

                                             FINDINGS OF FACT 4


 1
   The General Order of Reference Dated July 16, 1984, As Amended July 17, 1984 issued by the United States District
 Court for the Northern District of Alabama provides:
           The general order of reference entered July 16, 1984 is hereby amended to add that there be hereby referred
           to the Bankruptcy Judges for this district all cases, and matters and proceedings in cases, under the
           Bankruptcy Act.
 2
   28 U.S.C. §157(b)(2)(L) provides as follows:
           (b)(2) Core proceedings include, but are not limited to–
           ....
              (L) confirmation of plans[.]
 3
   This Memorandum Opinion and Order constitutes findings of facts and conclusions of law pursuant to Federal Rule
 of Civil Procedure 52, applicable to contested matters in bankruptcy pursuant to Federal Rule of Bankruptcy Procedure
 7052 and Federal Rule of Bankruptcy Procedure 9014.
 4
   Pursuant to Rule 201 of the Federal Rules of Evidence, the Court may take judicial notice of the contents of its own
 files. See ITT Rayonier, Inc. v. U.S., 651 F.2d 343 (5th Cir. Unit B July 1981); Florida v. Charley Toppino & Sons,
 Inc., 514 F.2d 700, 704 (5th Cir. 1975).




Case 19-05061-TOM13              Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                           Desc Main
                                       Document    Page 1 of 18
         Thomas Hickey, the Debtor, filed this chapter 13 bankruptcy case on December 10, 2019.

 In his schedules he lists only one secured debt, and that is a debt owed to SE Toyota Finance (“SE

 Toyota”) secured by a 2015 Toyota Tundra. On Schedule D the Debtor listed the amount of the

 debt as $12,110; however, after claim number 4 was filed on December 20, 2019 as secured in the

 amount of $10,894.96, 5 the amount of the debt in the Debtor’s amended Chapter 13 plan was

 changed to match the amount in claim number 4.

         In addition to the one secured claim, the Debtor has substantial unsecured debt totaling

 over $58,000 consisting primarily of loans, lines of credit, and credit cards. For example, claim

 number 3 of Arvest Bank is based on a note the Debtor signed on March 1, 2017. The loan, in the

 amount of $30,000, was to be repaid with interest accruing at a rate of 15.99% through monthly

 payments of $650.98 per month beginning on April 1, 2017. Based on the documents attached to

 the claim, it appears that the loan proceeds were used to pay two credit cards for a total of

 approximately $7,100.00. In addition, loan proceeds of over $23,000 were paid to the Debtor.

 However, the Debtor has provided no information about how these loan proceeds were spent.

         Claim number 5 filed by OneMain Financial is for another loan received by the Debtor.

 Based on the attachments to the proof of claim, it appears that the Debtor received a check,

 presumably through the mail, in the amount of $7,000. On the face of the check is a notation

 stating “[t]his is a solicitation for a loan. Read the attached loan agreement before signing and

 cashing or depositing this check.” The check, dated May 30, 2017, was apparently negotiated on

 June 12, 2017 – a little over three months from the date of the Arvest loan. 6 The loan was to be




 5
   On his schedules and in his amended plan the Debtor identifies the secured creditor as “SE Toyota Finance.”
 However, claim number 4 identifies the creditor with a lien on the 2015 Toyota Tundra as “World Omni Financial
 Corp.” For convenience, the Court will identify the secured creditor as “SE Toyota.”
 6
   The Loan Agreement and Disclosure Statement also attached to the proof of claim explains that the loan date,
 identified as June 12, 2017, is “[t]he date the attached check is cashed or deposited.”

                                                       2

Case 19-05061-TOM13           Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                       Desc Main
                                    Document    Page 2 of 18
 repaid with 29.49% interest through monthly payments of $249.96 beginning on July 12, 2017.

          According to claim number 10, the Debtor also negotiated a check sent to him from

 Mariner Finance just a few months later. The attachments to the proof of claim evidence that this

 check, in the amount of $2,550.00, similarly contained a disclosure instructing “this is a loan. Read

 the enclosed disclosures before signing this agreement.” The check was dated August 28, 2017

 and negotiated on September 20, 2017. This loan was to be repaid with interest at a rate of 30.30%

 with monthly payments of $116.79. 7 Thus, in a period of a little more than six months in 2017,

 the Debtor incurred almost $40,000.00 of unsecured debt. The Debtor has provided no information

 regarding how or for what purpose the funds were used. In addition to the unsecured loans already

 discussed, there are multiple claims in the Debtor’s case for varying credit cards including home

 improvement retailers Lowe’s for $5,058.46 and Home Depot for $2,342.53.

          According to Schedule I, the Debtor is self-employed 8 with a monthly gross income of

 $2,000. His spouse, who is not a debtor in this case, is a nurse practitioner in a law firm with a

 monthly gross income of $10,000. The Debtor’s spouse is by far the bigger earner of the two and

 presumably pays the mortgage payments of approximately $2,200 per month. 9 Although the

 Debtor signed the mortgage, and thus has some contractual obligations to the mortgage company,

 his amended plan fails to reference or provide for the mortgage at all. 10


 7
   According to the print on the back of the check, payments were to begin “one month after the date our bank pays
 this Check . . . .”
 8
   In his 2018 tax return the Debtor indicates “car clean up” as his “principal business or profession” and “Wayne Auto
 Detail” as his “business name.”
 9
   While the Debtor and his spouse are both on the mortgage, only his spouse is on the note. Doc. 17, Objection to
 Confirmation filed by JP Morgan Chase Bank, National Association, Ex. A (Note) and Ex. B (Mortgage).
 10
    The Debtor’s amended plan fails to reference the Debtor’s mortgage in any way. The mortgage company, JPMorgan
 Chase Bank, National Association (“Chase”), filed an objection to confirmation on the grounds that the Debtor’s plan
 failed to provide for the payment of prepetition arrears. The Debtor’s original plan was subsequently amended but
 still did not provide for payment of the arrears or otherwise mention the mortgage; however, Chase withdrew its
 objection the evening before the hearing on confirmation. The Trustee’s Objection to Confirmation and Motion to
 Dismiss did not address the Debtor’s failure to provide for the mortgage in the plan. Even though there are no
 outstanding objections relating to the Debtor’s omission regarding the mortgage, this Court considers the omission to
 be a barrier to confirmation in light of United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 277, 130 S. Ct. 1367,

                                                            3

Case 19-05061-TOM13              Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                             Desc Main
                                       Document    Page 3 of 18
         According to the Debtor’s proposed amended Chapter 13 plan he intends to pay the

 automobile debt directly to SE Toyota through payments of $456.00 per month as opposed to

 making payments to SE Toyota through the Chapter 13 Trustee. This provision served as a basis

 for the Chapter 13 Trustee’s objection to the proposed plan. 11

         At the hearing on confirmation, counsel for the Debtor argued that the “unique

 circumstances” of this case warrant a direct payment. According to counsel, the contract rate of

 interest is lower than the Till rate of interest 12 typically used in Chapter 13 plans; thus, by paying

 the debt direct the Debtor would save on interest. In addition, the Debtor would save the fees that

 the Trustee would otherwise collect for administering the claim. 13 Counsel also argued that the

 debtor would receive additional savings by making the payment direct because less than two years

 remain on the original contract term. Further, counsel asserted that no creditor would be negatively

 impacted by the Debtor paying the SE Toyota debt direct since the Debtor has proposed to pay all

 unsecured claims in full, and that unsecured creditors may actually benefit because payments to

 them would start more quickly than if the secured automobile debt was paid through the Trustee.

 Counsel represented that the Debtor is current on the payments to SE Toyota, and that the plan has

 been proposed in good faith.

         At the confirmation hearing the Chapter 13 Trustee acknowledged that the Debtor has

 proposed to pay the unsecured claims at 100% but argued that the Trustee is nonetheless the best

 disbursing agent for claims. He noted that he would not object if the Debtor proposed to pay the

 debt through the Trustee at the contract rate of interest as opposed to the Till rate of interest.



 1381, 176 L. Ed. 2d 158 n.14 (“Section 1325(a) . . . requires bankruptcy courts to address and correct a defect in a
 debtor's proposed plan even if no creditor raises the issue.).
 11
    The Trustee initially objected to the Debtor’s Chapter 13 plan as originally proposed but the provision regarding
 payment of the SE Toyota debt is the same in both the original and the amended plans.
 12
    Till v. SCS Credit Corp., 541 U.S. 465, 124 S. Ct. 1951, 158 L. Ed. 2d. 787 (2004).
 13
    See 11 U.S.C. §§ 326(b), 1302.

                                                          4

Case 19-05061-TOM13             Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                          Desc Main
                                      Document    Page 4 of 18
                                       CONCLUSIONS OF LAW

 A.      Most debt should be paid through the Chapter 13 Trustee.

         It has long been this Court’s procedure based on the Bankruptcy Code and case law that,

 absent some special circumstance, payments to secured creditors must be made through the

 Chapter 13 trustee. 14 Another court in the Northern District of Alabama, Southern Division, took

 the same approach and wrote an instructive order that this Court has relied on since its issuance in

 2003. In In re Langham, Judge Cohen addressed an objection by the United States to a debtor’s

 plan wherein the debtor proposed a direct payment on a student loan debt owed to the U.S.

 Department of Education. In re Langham, Case No. 02-10081-BGC-13 at 4 (Bankr. N.D. Ala.

 Aug. 28, 2003) (Cohen, J.). In that case, Judge Cohen ultimately concluded that “absent a showing

 by the debtor of an exception, the Court should apply the general rule that the Chapter 13 trustee

 is the one who should make payments under the plan to creditors” and held that the objection to

 confirmation by the U.S. Department of Education was due to be sustained. Langham, Case No.

 02-10081-BGC-13 at 5 (footnote omitted).

         In In re Burkhart, a case relied upon by Judge Cohen in Langham, the debtor sought to

 make direct payments to his mortgage creditors to avoid paying the Chapter 13 trustee’s fees. In

 re Burkhart, 94 B.R. 724, 725 (Bankr. M.D. Fla. 1988) (Killian, J.). Judge Killian determined

 that, while the debtor could make the on-going mortgage payments direct to the creditors, the

 arrears had to be paid through the trustee. Id. at 728. According to Judge Killian:

         The first question is whether or not and to what extent the debtor may act as
         disbursing agent for payments under the plan. Section 1322(a)(1) of the Bankruptcy
         Code provides that, “The plan shall provide for the submission of all or such portion
         of future earnings or other income of the debtor to the supervision and control of
         the trustee as is necessary for the execution of the plan.” Section 1326(c) provides
         that, “[e]xcept as otherwise provided in the plan or in the order confirming the plan,

 14
    This Court typically does not require long-term debts such as regular, on-going mortgage payments to be made
 through the trustee.

                                                       5

Case 19-05061-TOM13            Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                       Desc Main
                                     Document    Page 5 of 18
          the trustee shall make payments to creditors under the plan.” The Bankruptcy Code
          thus contemplates that the trustee will act as the disbursing agent in most instances.
          It nonetheless clearly envisions that there will be exceptions.
          ....
          [A]bsent any exception, the trustee should act as disbursing agent for payments
          under the plan. While there are sound reasons to except the current [mortgage]
          payment from the trustee's control, the debtor in this case has not advanced, nor has
          the Court found, any reason to create an exception for the arrearage payments. The
          debtor's ability to cure the default on a home mortgage is frequently the heart of a
          Chapter 13 plan. The arrearage payments are temporary and catch-up in nature, and
          they typically are accounted for separately by the secured creditor. The trustee can
          disburse the arrearage payment without interfering with the established debtor-
          creditor relationship, and, furthermore, in so doing the trustee is thereby able to
          continue to monitor the debtor's compliance with the plan.

 Id. at 725, 726. 15

          Like the courts in Langham and Burkhart, this Court concludes that, pursuant to §§

 1322(a)(1) and 1326(c), the Bankruptcy Code contemplates that debts shall be paid through the

 Chapter 13 trustee unless an exception from the general rule exists. The Burkhart court drew

 distinctions between on-going monthly mortgage payments – an “exception” to the general rule so

 to speak – and catching up or curing mortgage arrearage payments. Similarly, this Court has

 typically confirmed debtors’ plans proposing to make regular monthly mortgage payments direct,

 thereby leaving the debtors with some responsibility for debts secured by their homes; debts that

 in most cases will continue long past the expiration of the bankruptcy case that are tied to the assets

 that debtors often cherish the most, as many bankruptcy cases are filed in an effort for debtors to

 save their homes. 16


 15
    Judge Killian cited to In re Hines in which that court opined that, since debtors usually have to continue making
 mortgage payments past the end of the Chapter 13 case, debtors should make the mortgage payments direct to prevent
 having to take the task back over from the trustee once the case has ended. Burkhart, 94 B.R. at 726 (citing In re
 Hines, 7 B.R. 415, 421 (Bankr. D.S.D. 1980)).
 16
    There is an exception to the exception. On rare occasions this Court has ordered that on-going or regular monthly
 mortgage payments be made through the Chapter 13 Trustee, such as when a debtor is focused on keeping a house
 despite struggling to make the monthly payments. By making those payments through the Trustee the debtor perhaps
 gets a better understanding of how much of the debtor’s income it will take to keep the mortgage payments current
 while still maintaining regular living expenses. After all, if payments to the Trustee are not kept current the debtor
 may quickly be the subject of a Trustee’s motion to dismiss the case. Another example of this exception is where a

                                                           6

Case 19-05061-TOM13              Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                           Desc Main
                                       Document    Page 6 of 18
         The automobile debt that the Debtor in this case would like to pay direct is analogous to

 the mortgage arrearage payments that the Burkhart court concluded must be paid through the

 trustee. Chapter 13 bankruptcy is designed to give debtors a breathing spell, providing debtors

 with a chance to spread the repayment of secured debt, including arrearages on secured debt, over

 a period of time, hopefully reducing payments to amounts that debtors can afford to repay. 17 In

 addition Chapter 13 allows debtors to pay unsecured creditors over time to the extent they can

 afford to do so. Chapter 13 is designed to work by combining secured debt (including automobile

 loans and mortgage arrears) and unsecured debt together, allowing the debtor to make one payment

 to the trustee for the combined debts; the trustee subsequently distributes the payments to creditors

 pursuant to the confirmed plan. At the end of a successful case the debtor has discharged debts

 that he or she may have struggled to pay prepetition. The Chapter 13 system works in substantial

 part because of the existence of the Chapter 13 trustee who simplifies the act of paying creditors

 for the debtor. In turn, the Chapter 13 trustee receives a fee collected from the payments made to

 the trustee pursuant to the debtor’s Chapter 13 plan. See 11 U.S.C. § 326; 28 U.S.C. § 586(e)(1)(B)

 and 11 U.S.C. § 1302(e)(1)(B) (1986).

         In this case, the Debtor represents that he is current on his automobile payments, and, in

 effect, by seeking to pay the automobile debt direct the Debtor seemingly indicates that he does

 not need or want the protection of the Court or the services of the Chapter 13 Trustee regarding

 this debt. If the Court allows the Debtor to pick and choose which debts may be paid direct, then

 the simplicity and effect of Chapter 13 and the resulting debt consolidation for the Debtor may


 debtor has had difficulty dealing with his or her mortgage company or has had to deal with changing mortgage
 servicers. By making mortgage payments through the Trustee the debtor receives a break from communications
 attempted by the mortgage company or servicer and makes the Trustee responsible for dealing with mortgage company
 issues.
 17
    Although it is beyond the scope of this Memorandum Opinion and Order to discuss in detail, it is important to note
 that not all secured debts may be modified; for example, claims secured the debtor’s principal residence and payments
 on automobiles purchased within 910 days prior to the bankruptcy filing date. See 11 U.S.C. §§ 1322(b)(2), 1325.

                                                          7

Case 19-05061-TOM13             Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                           Desc Main
                                      Document    Page 7 of 18
 unravel. The reasons advanced by the Debtor in support of his argument that the automobile debt

 be paid direct include paying the debt off more quickly and saving money in interest and trustee

 compensation. The Chapter 13 Trustee has indicated he does not object to the Debtor’s use of the

 contract rate of interest versus the Till rate of interest with regard to the automobile debt. The

 Court does not find that the remaining reasons, i.e., quicker payment of the debt and avoiding the

 Chapter 13 Trustee’s compensation, to be sufficient in warranting an exception to the general rule

 that the Trustee is the best disbursing agent and should thus administer the debt. 18 Further, the

 potential harm to the Debtor in that he does not fully benefit from the Chapter 13 and a full

 consolidation of his debts and, as discussed infra, the potential harm to the creditors, outweighs

 any remote and unlikely benefit for the Debtor.

          Another consideration is that by paying the automobile debt direct the Debtor could be

 risking his ability to have the automobile debt discharged in this case. According to the recent

 Eleventh Circuit Court of Appeals case In re Dukes, 909 F.3d 1306 (11th Cir. 2018), direct pay

 claims are potentially not “provided for” by the plan and therefore are not discharged. In Dukes,

 the debtor had two mortgages owed to the same creditor, and she was current on both mortgage

 payments at the time she filed her bankruptcy case. Id. at 1311. With regard to the mortgages,

 under the section entitled “Paid directly to the Creditor,” the debtor’s plan set out the name of the

 mortgage creditor, the total estimated mortgage claims, and the amounts of the adequate protection

 payments to be paid direct. Id. As noted by the Eleventh Circuit, the debtor’s “plan [did] not set

 repayment terms for the [creditor’s] mortgages, identify a repayment schedule, or otherwise

 mention the mortgages.” Id. at 310. After the debtor made all of her payments to the trustee, she



 18
   Perez, 335 B.R. at 410 ([I]t is improper for the Court to permit debtors to make home mortgage payments directly
 for the sole purpose of avoiding the trustee's percentage fee.) (emphasis in original); Barber v. Griffin (In re Barber),
 191 B.R. 879, 886 (D. Kan. 1996); In re Genereux, 137 B.R. 411, 413 (Bankr. W.D. Wash. 1992).

                                                            8

Case 19-05061-TOM13              Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                              Desc Main
                                       Document    Page 8 of 18
 received a discharge of “‘all debts provided for by the plan.’” Id. at 1312.

         Although the debtor in Dukes made all of her plan payments, she stopped making payments

 on her regular monthly mortgage obligation sometime during the bankruptcy case. Id. After the

 case was over, the mortgage creditor foreclosed on the second mortgage, sought a judgment against

 the debtor on the first mortgage, then brought an adversary proceeding against the debtor regarding

 whether her bankruptcy discharge included her personal liability on the first mortgage loan. Id.

 The bankruptcy court determined, and on appeal the district court agreed, that because the debt

 was not “provided for” in the debtor’s plan, it was not discharged. 19 On further appeal, the

 Eleventh Circuit Court of Appeals held that

         for a debt to be “provided for” by a plan under § 1328(a), the plan must make a
         provision for or stipulate to the debt in the plan. Because Debtor’s plan did nothing
         more than state that the [creditor’s] mortgage would be paid outside the plan, it was
         not “provided for” and was not discharged.

 Dukes, 909 F.3d at 1310. The court explained that “Supreme Court precedent defines ‘provided

 for’ more narrowly to require that the plan either stipulate to or make a provision for the debt. In

 other words, the plan’s terms must, in some way, affect or govern the debt’s repayment.” Id. at

 1312.

         In mentioning Supreme Court precedent, the Eleventh Circuit was referring, at least in part,

 to Rake v. Wade, 508 U.S. 464, 113 S. Ct. 2187, 124 L. Ed. 2d 424 (1993) in which the Supreme

 Court addressed the meaning of “provided for” in the context of Bankruptcy Code § 1325(a)(5).

 Dukes, 909 F.3d at 1313. In Rake, the debtor proposed to pay mortgage arrears through the trustee

 and pay regular mortgage payments direct to the creditor. Dukes, 909 F.3d at 1314 (citing Rake,



 19
   In Dukes there was another reason that the debt was not discharged – the debt at issue in that case was a mortgage
 debt that, pursuant to § 1322(b)(2), could not be modified as it was a claim secured only by the debtor’s principal
 residence. Dukes, 909 F.3d at 1310. On appeal, the Eleventh Circuit Court of Appeals held that a discharge of the
 debt would have been an impermissible modification of the creditor’s rights under the loan documents. Id.

                                                          9

Case 19-05061-TOM13             Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                          Desc Main
                                      Document    Page 9 of 18
 508 U.S. at 466-67, 113 S. Ct. 2187). According to the Eleventh Circuit:

        Rake’s distinction between the two claims for underlying debt and arrearages is
        instructive here. Under the Supreme Court’s analysis, the arrearages on the
        mortgages were “‘provided for’ by the plan[s]” because they were to be “paid off
        within the life of the plans pursuant to repayment schedules established by the
        plans.” [Rake, 508 U.S. at 473, 113 S. Ct. 2187)] (emphasis added). By contrast,
        the underlying debts paid outside the plan “were simply ‘maintained’ according to
        the terms of the mortgage documents.” Id. Although the Court did not address
        whether the underlying debts were “provided for by the plan,” its analysis suggests
        that claims wholly governed by the original loan instruments – rather than the terms
        of the bankruptcy plan – are not “provided for by the plan” in the sense Chapter 13
        contemplates.

 Dukes, 909 F.3d at 1315 (first alteration in original).

        As in Dukes, the Debtor in this case provided the name of the secured creditor and the total

 claim amount; unlike Dukes, the Debtor did disclose the amount of the monthly payment.

 Regardless though, the plan does not disclose the interest rate, the loan term (although Debtor’s

 counsel noted at the hearing that less than two years remain), or any other details regarding the

 automobile debt. The plan does not affect or govern the repayment terms of the automobile debt

 owed to SE Toyota; in other words, the amended plan indicates that the debt will be simply

 maintained and wholly governed by the original loan instruments. As a result, based on Dukes,

 the automobile debt may not be considered as “provided for” by the plan as the term has been

 interpreted by the Eleventh Circuit Court of Appeals and therefore may not be included in any

 discharge that the Debtor receives. If the Debtor pays the automobile debt direct and pursuant to

 the contract, upon paying the debt off it will not matter if the debtor receives a discharge since the

 debt will have been satisfied – assuming that everything goes according to plan. However, as will

 be explained below, unforeseen circumstances could result in negative consequences to other

 creditors and the Debtor if the automobile debt is not discharged.

        Counsel for the Debtor has argued that since the Debtor proposes to pay all unsecured debts



                                                  10

Case 19-05061-TOM13         Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                  Desc Main
                                 Document    Page 10 of 18
 in full then no creditor will be harmed by his paying the automobile debt direct. This theory that

 other creditors will not be harmed hinges on the assumption that nothing goes wrong, i.e., that the

 Debtor will not experience any problems that could affect his ability to pay. The Debtor is self-

 employed and, based on this Court’s experience, income from self-employment can fluctuate. If

 the Debtor develops cash flow issues, then he is placed in the position of deciding what gets paid

 – the Chapter 13 payment or the automobile debt. If the Debtor chooses to pay the automobile

 debt, other creditors will certainly be harmed. 20 However, should the Debtor choose to instead

 pay the Trustee instead of the automobile debt then SE Toyota could declare a default, repossess

 the vehicle, and pursue a deficiency balance, which could impact the Debtor’s ability to make

 payments to the Trustee. Thus, should something go wrong, creditors other than SE Toyota could

 be harmed no matter which obligation the Debtor chooses to pay. In another scenario, a deficiency

 judgment could result should the automobile be wrecked and the insurance proceeds be insufficient

 to pay off the debt. Again, SE Toyota’s pursuit of a deficiency balance could result in harm to

 other creditors. Aside from the harm that could befall other creditors if the Debtor does not receive

 a discharge of the automobile debt, obviously harm will befall the Debtor as well – the Debtor will

 remain burdened by a debt that could have taken care of had the Debtor simply paid the debt

 through the Trustee.

          Of course, neither the Debtor nor the Court can accurately predict what may happen down

 the road. It is possible that nothing will go wrong, that the automobile debt will be paid quickly,

 and the other debts be paid in full as proposed. However, based on this Court’s experience, it is

 common for a Chapter 13 case to take an unexpected turn. Potential harm to the Debtor if he


 20
   Furthermore, should the Debtor successfully pay off the automobile debt direct in a period of time shorter than the
 60 months of his plan duration, there is a risk that some problem could occur further down the road and thus other
 creditors are at risk that their claims will not be paid in full. Paying SE Toyota more quickly removes the risk that SE
 Toyota will be harmed should the Debtor experience difficulties in the latter months of his bankruptcy case.

                                                           11

Case 19-05061-TOM13              Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                             Desc Main
                                      Document    Page 11 of 18
 cannot receive a discharge of the automobile debt, and potential harm to other creditors if the

 Debtor cannot pay as proposed, could be minimized, if not eliminated, if the automobile debt is

 paid through the Chapter 13 Trustee. The Debtor has not established that his reasons for excluding

 the debt from payment through the Trustee justifies the potential risk if such an exception is

 made. 21

 B.       Certain factors may be relevant in determining whether direct payments are

 appropriate.

          The Bankruptcy Code contemplates that reasons could exist that would justify an exception

 to the general rule that debts should be paid through the Chapter 13 trustee. A case that is

 instructive when considering whether payments should be made direct is In re Perez, 339 B.R. 385

 (Bankr. S.D. Tex. 2006), aff’d sub nom. Perez v. Peake, 373 B.R. 468 (S.D. Tex. 2007). In Perez,

 several debtors had cases pending in certain divisions of the Southern District of Texas, wherein

 it was required that regular monthly mortgage payments had to be made to the Chapter 13 trustee

 for distribution. Perez, 339 B.R. at 390. The debtors, who had differing circumstances and

 hardships, were all united in arguing that that they should be allowed to make direct payments on

 their mortgage debts in order to avoid the “not insignificant” trustee’s fee on administering their

 mortgage payments. Id. at 392-93. In determining whether the debtors should be allowed to pay

 the mortgage payments direct, the court identified twenty-one factors that have been considered

 when courts addressed whether a plan proposing direct payments should be confirmed. 22 Id. at


 21
    It should be noted that it has long been this Court’s position that, if a debtor is allowed to pay an automobile debt
 direct (such as when the obligation is in the name of the debtor and a co-obligor, and the co-obligor drives the vehicle
 and makes the payments), then if the automobile creditor seeks relief from the stay the debtor is rarely entitled to the
 protection from the Court that he or she could have otherwise received. In other words, if the debtor has a “direct
 pay” obligation, and there is a default on the payments, the debtor has virtually no defense if a motion for relief from
 stay regarding the collateral is filed since the debtor’s plan proposed to deal with the obligation directly. As previously
 explained, having the debt paid through the trustee and thus being subject to discharge could result in a benefit to the
 debtor.
 22
    The factors identified by the court are:

                                                            12

Case 19-05061-TOM13               Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                               Desc Main
                                       Document    Page 12 of 18
 409. While the court analyzed many of these factors, it considered “whether the debtor has been

 responsible, particularly in his past dealings with creditors and the trustee” as especially important

 in the case before it. Id. at 409-10. After reviewing the debtors’ circumstances in each of the

 cases, the court ultimately determined that “the factors weigh against granting the relief sought”

 as to all of the debtors. Id. at 409-10, 414.

          Certain factors identified in Perez appear to be particularly relevant in this case.

          1.       The degree of responsibility of the debtor, as evidenced by his past dealing

 with his creditors. The Debtor has substantial unsecured debt and, according to his schedules, a

 considerable portion of that debt has been incurred in the last few years, including $40,000 in

 unsecured debt incurred within a six-month period. Much of the debt is in the nature of credit

 cards and personal loans, some with high interest rates. No evidence or testimony was provided

 to explain this large amount of unsecured debt or how those funds were spent by the Debtor.

 Further, the Court is unaware of the circumstances that led the Debtor to bankruptcy, such as

 whether the Debtor was forced to resort to debt to keep his business afloat due to insufficient cash

 flow, or whether the Debtor supplemented his income and perhaps enhanced his life style with

 credit cards and loans. The Court is simply without enough information or facts to determine



       (1) the degree of responsibility of the debtor, as evidenced by his past dealing with his creditors, (2) the
       reasons contributing to the debtor's need for filing a Chapter 13 petition and plan, (3) any delays that the
       trustee might make in remitting the monthly payment to the targeted creditor, (4) whether the proposed
       plan modifies the debt, (5) the sophistication of the targeted creditor, (6) the ability and incentive of the
       creditor to monitor payments, (7) whether the debt is a commercial or consumer debt, (8) the ability of the
       debtor to reorganize absent direct payments, (9) whether the payment can be delayed (10) the number of
       payments proposed to pay the targeted claim, (11) whether a direct payment by the debtor under the
       proposed plan will impair the trustee's ability to perform his standing trustee duties, (12) unique or special
       circumstances of a particular case, (13) the business acumen of the debtor, (14) the debtor's post-filing
       compliance with statutory and court-imposed duties, (15) the good faith of the debtor, (16) the plan
       treatment of each creditor to which a direct payment is proposed to be made, (17) the consent, or lack
       thereof, by the affected creditor to the proposed plan treatment, (18) the ability of the trustee and the court
       to monitor future direct payments, (19) the potential burden on the trustee, (20) the possible effect upon the
       trustee's salary or funding the U.S. Trustee system, and (21) the potential for abuse of the bankruptcy
       system.
 Id. at 409 (internal citations omitted).

                                                            13

Case 19-05061-TOM13               Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                              Desc Main
                                       Document    Page 13 of 18
 whether the Debtor had kept up with his obligations until some kind of disaster struck, or whether

 the Debtor (like many others) has difficulty in managing his finances, in which case paying the

 automobile debt through the Trustee would help the Debtor make this case work. Without more

 information it appears the more prudent course of action would be for the Trustee to disburse the

 automobile payments.

        2.      The reasons contributing to the debtor’s need for filing a Chapter 13 petition

 and plan. The analysis of this factor is basically the same as the prior factor in that the Court has

 insufficient information to determine what led the Debtor to this Court. Again, absent more, the

 Court finds no reason to deviate from the general rule that debts should be paid through the Trustee.

        3.      Whether the debt is a commercial or consumer debt. According to the court in

 Perez, the fact that a debt is commercial in nature supports a debtor’s bid to pay the debt direct

 since a “debtor is more likely to pay his major secured creditor for fear of having financing cut off

 and thereby forcing a shut down of the business operations.” Perez, 339 B.R. at 414. In this case

 the Debtor, who has indicated he is self-employed, may have a mix of both commercial and

 consumer debt, but the debt appears to be in his name as an individual. Thus, it is unclear what the

 nature of the automobile debt is, and since there was no evidence of the debt being anything other

 than personal, this factor suggests the debt should be paid through the trustee.

        4.      Unique or special circumstances of a particular case. At the hearing, counsel

 for the Debtor argued that a direct payment would be appropriate due to the “unique”

 circumstances of this case, including the lower-than-Till rate of interest, the length of time

 remaining on the contract, the money saved by not paying the Trustee’s commission on the debt,

 and that creditors will not be harmed by the direct payment since the Debtor has proposed a 100%

 case. Out of the asserted unique circumstances, only the interest rate may be truly unique; not



                                                  14

Case 19-05061-TOM13         Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                 Desc Main
                                 Document    Page 14 of 18
 many debtors before this Court have interest rates that are lower than what they would pay using

 the Till rate of interest. However, the lower contract rate of interest is irrelevant in this case since

 the Trustee has stated he will not object to using it as opposed to the Till rate.

          As to the other identified unique circumstances, they occur routinely in cases before this

 Court. Debtors often have automobile debts that, if paid according to contract terms, would be

 paid off before the end of the bankruptcy case. 23 What is unusual is that the Debtor does not want

 to take advantage of the opportunity to pay his automobile payment over an extended period of

 time and lower his payments. In essence, the Debtor’s amended plan gives preferential treatment

 to the automobile lender; the automobile debt is to be paid pursuant to the contract terms while the

 other obligations will not be paid based on any contractual terms agreed to by the Debtor. As

 noted, it seems that the Debtor is indicating he wants the protection of this Court in some respects

 but feels he does not need it in all respects. In the same vein, it appears that the Debtor would like

 to use the services of the Trustee with regard to most of his debt, but not with regard to his

 automobile payment which, according to his attorney, would allow him to save money. All debtors

 could save money if they did not pay fees to a Chapter 13 trustee. However, without those fees,

 Chapter 13 trustees could not operate, and without the trustees, there is no Chapter 13. Debtors

 cannot choose which debts they would like the trustee to service absent a persuasive reason for the

 exception. In this case, the Debtor’s desire to save money by not paying the Chapter 13 Trustee’s

 fees is not a legitimate reason.

          The Debtor has identified his proposed 100% repayment plan as another circumstance of

 this case supporting his request to pay the automobile debt direct. It is not unique for a debtor to

 propose a 100% plan, and yet, debtors rarely seek to pay an automobile debt direct. Even more


 23
   There is the possibility that the Debtor hopes to keep the benefit of the automatic stay until the automobile debt is
 paid off then elect to cease the payments to the Trustee that are being made for the benefit of unsecured creditors.

                                                          15

Case 19-05061-TOM13              Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                            Desc Main
                                      Document    Page 15 of 18
 rarely does this Court allow such a request. The automobile debt is not even the Debtor’s biggest

 obligation – he owes more on one particular unsecured debt - yet the Debtor intends to pay that

 debt through the Trustee while proposing special treatment for the automobile debt. If the Debtor

 pays the automobile debt direct, once the debt is paid off in less than two years, he will arguably

 have an extra $456 per month available to him, and SE Toyota will have received payment as

 planned despite the Debtor’s bankruptcy. On the contrary, the Debtor’s other creditors will not

 receive any benefit from the earlier payoff, as they will continue to receive the same amount

 through the Trustee for the entire pendency of the Debtor’s case. The Court does not find that

 there are any unique or special circumstances that would justify an exception from the Debtor

 paying the automobile debt through the Trustee. In fact, a direct payment would unjustifiably favor

 the automobile debt, which is not even the largest claim (although it is the only secured claim).

        5.      The good faith of the Debtor. The Court does not find any bad faith on the part

 of the Debtor in proposing his plan; however, the result of confirming this plan would result in a

 significant disadvantage to the unsecured creditors and thus the Court finds that this factor weighs

 against the proposed direct payment on the automobile debt.

        6.      The plan treatment of each creditor to which a direct payment is proposed to

 be made. The Debtor has proposed to continue paying the debt to SE Toyota pursuant to the

 original contract terms through payments of $456 per month. This proposal will not negatively

 impact SE Toyota; however, as already explained, the proposal could negatively impact the

 Debtor’s other creditors.

        7.      The ability of the trustee and the court to monitor future direct payments. If

 the Debtor pays the automobile debt direct then neither the Trustee nor the Court will have any

 way to monitor those payments. In this case, the Debtor has a history of taking out large loans in



                                                 16

Case 19-05061-TOM13          Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14               Desc Main
                                  Document    Page 16 of 18
 short periods of time, and without further information as to why that occurred, this factor weighs

 in favor of the automobile debt being paid through the Trustee.

                                           CONCLUSION

        The Debtor was given the opportunity to provide cases to the Court that support his position

 that the automobile debt should be paid direct. Most of the cases cited by the Debtor concern

 ongoing mortgage payments and are distinguishable from the facts and circumstances now before

 the Court. What the Debtor requests is a deviation from the usual practice based on case law in

 this District that, except for ongoing mortgage payments or except for secured debts where a co-

 obligor has possession of, uses, and pays for the collateral, debts are to be paid through the Chapter

 13 Trustee. The Bankruptcy Code contemplates that a trustee will typically be the disbursing

 agent, but also that there will be rare times when an exception is appropriate; indeed, this Court

 has allowed debts to be paid direct but these exceptions have been fairly few and far between.

 While the Debtor has argued that this case presents unique circumstances that would justify an

 exception, in actuality, the circumstances of this case are not so different from other cases routinely

 before the Court. By participating in this bankruptcy case, the Debtor will receive the benefits of

 Chapter 13 and, in turn, the Debtor must accept the obligations that come with it.

        Considering that the Bankruptcy Code contemplates payments shall be disbursed through

 a Chapter 13 trustee, that the Debtor risks possible issues relating to a discharge as to the

 automobile debt if it is paid direct, that a direct payment could prejudice other creditors, and that

 the Debtor has provided no credible reason for the Court to deviate from the usual rule and allow

 a direct payment, the Court concludes that confirmation of the Debtor’s Chapter 13 plan as

 proposed is due to be denied.

        It is therefore ORDERED, ADJUDGED, and DECREED that the Chapter 13 Trustee’s



                                                   17

Case 19-05061-TOM13          Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                  Desc Main
                                  Document    Page 17 of 18
 Objection to Confirmation is SUSTAINED.

        The Debtor shall have 14 days from the date of entry of this Memorandum Opinion and

 Order to file an amended plan, should he choose to do so. If the Debtor timely files an amended

 plan, then the hearing on confirmation shall be reset. If the Debtor does not timely file an amended

 plan, then the Trustee’s Motion to Dismiss will be granted.


 Dated: June 25, 2020                                          /s/ Tamara O. Mitchell
                                                               TAMARA O. MITCHELL
                                                               United States Bankruptcy Judge
 TOM/dgm




                                                 18

Case 19-05061-TOM13         Doc 30 Filed 06/25/20 Entered 06/25/20 15:16:14                Desc Main
                                 Document    Page 18 of 18
